 

Exhibit 10.2

 

FORM OF
RESTRICTED STOCK AWARD AGREEMENT

FOR DIRECTORS

 

Tuesday Morning Corporation
1997 Long-Term Equity Incentive Plan

 

This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made by Tuesday
Morning Corporation, a Delaware corporation (the “Company”), as of the         
day of                                (the “Grant Date”), pursuant to the
Tuesday Morning Corporation 1997 Long-Term Equity Incentive Plan, as amended
(the “Plan”), the terms of which are incorporated by reference herein in their
entirety.

 

WHEREAS, the Company desires to grant to
                                         (the “Director”) the shares of equity
securities specified herein (the “Shares”), subject to the terms and conditions
of this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company agrees as
follows:

 

1.                                       Grant of Restricted Shares.  Effective
as of the Grant Date, the Company shall cause to be issued in the Director’s
name the following Shares as Restricted Shares:                       shares of
the Company’s common stock, $.01 par value.  The Company shall cause
certificates evidencing the Restricted Shares, and any Retained Distributions
issued with respect to the Restricted Shares, to be issued in the Director’s
name.  During the Restricted Period such certificates shall bear a restrictive
legend to the effect that ownership of such Restricted Shares (and any such
Retained Distributions), and the enjoyment of all rights appurtenant thereto,
are subject to the restrictions, terms, and conditions provided in the Plan and
this Agreement.  The Director shall have the right to vote the Restricted Shares
awarded to the Director and to receive and retain all regular cash dividends,
and to exercise all other rights, powers and privileges of a holder of Shares,
with respect to such Restricted Shares, with the exception that (a) the Director
shall not be entitled to delivery of the stock certificate or certificates
representing such Restricted Shares until the Forfeiture Restrictions applicable
thereto shall have expired, (b) the Company shall retain custody of all Retained
Distributions made or declared with respect to the Restricted Shares (and such
Retained Distributions shall be subject to the same restrictions, terms and
conditions as are applicable to the Restricted Shares) until such time, if ever,
as the Restricted Shares with respect to which such Retained Distributions shall
have been made, paid, or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in separate accounts and
(c) the Director may not sell, assign, transfer, pledge, exchange, encumber, or
dispose of the Restricted Shares or any Retained Distributions during the
Restricted Period.  Upon issuance the certificates for the Restricted Shares
shall be delivered to the Secretary of the Company or to such other depository
as may be designated by the Committee as a depository for safekeeping until the
forfeiture of such Restricted Shares occurs or the Forfeiture Restrictions
lapse, together with stock powers or other instruments of

 

--------------------------------------------------------------------------------


 

assignment, each endorsed in blank, which will permit transfer to the Company of
all or any portion of the Restricted Shares and any securities constituting
Retained Distributions which shall be forfeited in accordance with the Plan and
this Agreement.  In accepting the award of Shares set forth in this Agreement
the Director accepts and agrees to be bound by all the terms and conditions of
the Plan and this Agreement.

 

2.                                       Definitions.  For purposes of this
Agreement, the following terms shall have the meanings indicated below:

 

(a)                                  “Forfeiture Restrictions” shall mean any
prohibitions and restrictions set forth herein with respect to the sale or other
disposition of Shares issued to the Director hereunder and the obligation to
forfeit and surrender such shares to the Company.

 

(b)                                 “Vesting Date” shall mean
                              .

 

(c)                                  “Restricted Period” shall mean the period
designated by the Committee during which Restricted Shares may not be sold,
assigned, transferred, pledged, or otherwise encumbered.

 

(d)                                 “Restricted Shares” shall mean Shares that
are subject to the Forfeiture Restrictions under this Agreement.

 

(e)                                  “Retained Distributions” shall mean any
securities or other property (other than regular cash dividends) distributed by
the Company in respect of Restricted Shares during any Restricted Period.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

3.                                       Transfer Restrictions.  The Shares
granted hereby may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of (other than by will or the
applicable laws of descent and distribution) to the extent then subject to the
Forfeiture Restrictions.  Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company shall not be bound thereby.  Further,
the Shares granted hereby that are no longer subject to Forfeiture Restrictions
may not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable federal or state securities laws.  The Director also
agrees (a) that the Company may refuse to cause the transfer of the Shares to be
registered on the applicable stock transfer records if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable securities law and (b) that the Company may give
related instructions to the transfer agent, if any, to stop registration of the
transfer of the Shares.

 

4.                                       Vesting.  The Shares that are granted
hereby shall be subject to Forfeiture Restrictions.  The Forfeiture Restrictions
shall lapse as to the Shares that are granted hereby in accordance with the
provisions of subsections (a) through (c) of this Section 4.

 

 

2

--------------------------------------------------------------------------------


 

(a)                                  Generally.  The Forfeiture Restrictions
shall lapse as to the Shares that are granted hereby on the Vesting Date,
provided that the Director’s service as a member of the Board has not terminated
prior to such date.  If the Director’s service as a member of the Board
terminates before the Vesting Date, except as otherwise specified in
subsections (b) or (c), below, the Forfeiture Restrictions then applicable to
the Restricted Shares shall not lapse and all the Restricted Shares shall be
forfeited to the Company upon such cessation of service.

 

(b)                                 Death or Disability.  Notwithstanding any
provisions of Section 4(a) to the contrary, in the event the Director’s service
as a member of the Board is terminated due to the death or Disability of the
Director prior to the Vesting Date, the Forfeiture Restrictions shall lapse as
to the Shares that are granted hereby on the date of such cessation of service
due to death or Disability.

 

(c)                                  Change in Control.  Notwithstanding any
provisions of Section 4(a) to the contrary, in the event a Change in Control
occurs prior to the date the Director’s service as a member of the Board is
terminated and prior to the Vesting Date, the Forfeiture Restrictions shall
lapse as to the Shares that are granted hereby on the date of such cessation of
service.

 

5.                                       Effect of Lapse of Restrictions.  Upon
the lapse of the Forfeiture Restrictions with respect to Shares granted hereby
the Company shall cause to be delivered to the Director a stock certificate
representing such Shares, and such Shares shall be transferable by the Director
(except to the extent that any proposed transfer would, in the opinion of
counsel satisfactory to the Company, constitute a violation of applicable
securities law).

 

6.                                       Capital Adjustments and
Reorganizations.  The existence of the Restricted Shares shall not affect in any
way the right or power of the Company or any company the stock of which is
awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

 

7.                                       Section 83(b) Election.  The Director
shall not exercise the election permitted under section 83(b) of the Code with
respect to the Restricted Shares without the written approval of the Chief
Financial Officer of the Company.

 

8.                                       Legend.  The Director consents to the
placing on the certificate for the Shares of an appropriate legend restricting
resale or other transfer of the Shares except in accordance with the Securities
Act of 1933 and all applicable rules thereunder.

 

9.                                       Notices.  Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, by telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
Company’s principal business office address and to the Director at the
Director’s residential address,

 

 

3

--------------------------------------------------------------------------------


 

or at such other address and number as a party shall have previously designated
by written notice given to the other party in the manner hereinabove set forth. 
Notices shall be deemed given when received, if sent by facsimile means
(confirmation of such receipt by confirmed facsimile transmission being deemed
receipt of communications sent by facsimile means); and when delivered (or upon
the date of attempted delivery where delivery is refused), if hand-delivered,
sent by express courier or delivery service, or sent by certified or registered
mail, return receipt requested.

 

10.                                 Amendment and Waiver.  Except as otherwise
provided herein or in the Plan or as necessary to implement the provisions of
the Plan, this Agreement may be amended, modified or superseded only by written
instrument executed by the Company and the Director.  Only a written instrument
executed and delivered by the party waiving compliance hereof shall waive any of
the terms or conditions of this Agreement.  Any waiver granted by the Company
shall be effective only if executed and delivered by a duly authorized director
or officer of the Company other than the Director.  The failure of any party at
any time or times to require performance of any provisions hereof shall in no
manner effect the right to enforce the same.  No waiver by any party of any term
or condition, or the breach of any term or condition contained in this
Agreement, in one or more instances, shall be construed as a continuing waiver
of any such condition or breach, a waiver of any other condition, or the breach
of any other term or condition.

 

11.                                 Governing Law and Severability.  This
Agreement shall be governed by the laws of the State of Texas without regard to
its conflicts of law provisions.  The invalidity of any provision of this
Agreement shall not affect any other provision of this Agreement, which shall
remain in full force and effect.

 

12.                                 Successors and Assigns.  Subject to the
limitations which this Agreement imposes upon the transferability of the Shares
granted hereby, this Agreement shall bind, be enforceable by and inure to the
benefit of the Company and its successors and assigns, and to the Director, the
Director’s permitted assigns and upon the Director’s death, the Director’s
estate and beneficiaries thereof (whether by will or the laws of descent and
distribution), executors, administrators, agents, legal and personal
representatives.

 

13.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be an original for all
purposes but all of which taken together shall constitute but one and the same
instrument.

 

[The remainder of this page is intentionally left blank.]

 

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized as of the date first above written.

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

S-1

--------------------------------------------------------------------------------


 

IRREVOCABLE STOCK POWER

 

KNOW ALL MEN BY THESE PRESENTS, That The Undersigned, For Value Received, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto Tuesday Morning Corporation, a Delaware
corporation (the “Company”), the Shares transferred pursuant to the RESTRICTED
STOCK AWARD AGREEMENT dated                                by the Company
granting restricted stock to the undersigned (the “Award Agreement”); and
subject to and in accordance with the Award Agreement the undersigned does
hereby constitute and appoint the Secretary of the Company the undersigned’s
true and lawful attorney, IRREVOCABLY, to sell, assign, transfer, hypothecate,
pledge and make over all or any part of such Shares and for that purpose to make
and execute all necessary acts of assignment and transfer thereof, and to
substitute one or more persons with like full power, hereby ratifying and
confirming all that said attorney or his substitutes shall lawfully do by virtue
hereof.

 

In Witness Whereof, the undersigned has executed this Irrevocable Stock Power on
this              day of                                               .

 

 

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------